Title: To John Adams from Andrew Henshaw, 3 September 1777
From: Henshaw, Andrew
To: Adams, John


     
      Sir
      Boston 3d. Sept. 1777
     
     I this day had the pleasure to converse with the Hon. Mr. Warren who appears desirous to serve me. He informs me the present Establishment for the Navy Board is only one Clerk. I would not presume to dictate, but beg leave to suggest that the Business must be very extensive and whether there will not be ample Employ for both a Secretary and Clerk. Several Gentlemen of Character have spoke to Mr. Warren in my behalf, and your additional Influence will be of essential Service. I really beg pardon for so freely addressing you but I hope the Reasons heretofore given may serve as an Apology. I am, Sir, your most Humble Servant,
     
      And Henshaw
     
    